DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haw (USPUB 2016/0285220).

As to Claim 1, Haw discloses a charging system for a panel with access to a power supply that supplies a supply current with supply power parameters to charge a device with a power connector configured to operate at specified power parameters, the charging system comprising: a base module fixedly mounted to the panel and electrically coupled to the power supply (Figure 3, Elements 11, 40, 50); a removable module removably and electrically coupled to the base module (Elements 20 and 30); wherein the base module delivers the supply current from the power supply to the removable module (Paragraph 47); wherein the removable module includes: an electronics system configured to convert the supply power parameters of the supply current to an output current with the specified power parameters of the power connector; a power receptacle complementarily configured with the power connector to electrically couple with the power connector and to deliver the output current to the power connector (Figure 4, Elements 20 and 30).  

As to Claim 2, Haw discloses the charging system of claim 1, wherein: the panel has an external side facing a user and internal side opposite the external side facing away from the user; and the base module is mounted to the internal side of the panel (Figure 3).  

As to Claim 3, Haw discloses the charging system of claim 1, wherein: the base module defines a coupling receptacle complementarily configured with the removable module to receive the removable module; the removable module removably couples to the base module when the removable module inserts into the coupling receptacle (Figure 3).  

As to Claim 4, Haw discloses the charging system of claim 3, wherein: the base module includes a tab disposed in the coupling receptacle; the removable module includes a slot complementarily configured with the tab to receive the tab; and the tab selectively inserts into the slot when the removable module inserts into the coupling receptacle (Figures 10-15).  

As to Claim 5, Haw discloses the charging system of claim 4, wherein: the slot includes a first slot portion extending longitudinally; and the tab moves longitudinally into the first slot portion when the removable module inserts into the coupling receptacle (Figures 10-15).  

As to Claim 6, Haw discloses the charging system of claim 5, wherein: the slot includes a second slot portion extending laterally from the first slot portion; the removable module selectively locks to the base module when the removable module rotates in a first twist direction to move the tab laterally into the second slot portion (Paragraph 47-48).  

As to Claim 7, Haw discloses the charging system of claim 6, wherein: the first slot portion extends longitudinally from a first end disposed proximate the base module to a second end distal the base module; and the second slot extends laterally from the second end of the first slot portion (Figures 10-15).  

As to Claim 8, Haw discloses the charging system of claim 6, wherein the removable module selectively unlocks from the base module when the removable module rotates in a second twist direction opposite the first twist direction to move the tab laterally out of the second slot portion (Paragraphs 47-48).  
As to Claim 9, Haw discloses the charging system of claim 8, wherein the removable module decouples from the base module when the tab exits the First slot portion (Paragraph 47-48).  

As to Claim 10, Haw discloses the charging system of claim 3, wherein: the coupling receptacle is threaded; the removable module is complementarily threaded with the coupling receptacle to threading couple with the coupling receptacle (Paragraph 104).  

As to Claim 11, Haw discloses the charging system of claim 3, wherein: the base module includes a back plate disposed on the coupling receptacle distal the panel; the back plate is in electrical communication with the power supply; and the removable module electrically couples to the base module by contacting the back plate when inserted into the coupling receptacle (Figure 3).  

As to Claim 12, Haw discloses the charging system of claim 11, wherein the removable module includes a contact member that contacts the back plate when inserted into the coupling receptacle to electrically couple the removable module and the base module (Figure 3).  

As to Claim 13, Haw discloses the charging system of claim 1, wherein: the base module includes a rear face; the base module includes a lateral face disposed transverse to the rear face; the base module includes a first source connector to electrically couple to the power supply; the base module includes a second source connector to electrically couple to the power supply; the first source connector is oriented to electrically couple to the power supply from the rear face; and the second source connector is oriented to electrically couple to the power supply from the lateral face (Figure 3, Elements 10, 20, 30, 80 and Figure 15, Element 89).  

As to Claim 14, Haw discloses the charging system of claim 13, wherein the base module is configured to mount to the panel and removably couple with the removable module with the lateral face oriented in a desired direction within a 360-degree range to more conveniently couple to the power supply (Figure 23).  

As to Claim 15,  Haw discloses t charging system for an panel with access to a power supply that supplies a supply current with supply power parameters, the panel having a front side facing a user and a rear side opposite the front side, the charging system configured to interchangeably charge a first device with a first power connector configured to operate at first specified power parameters and a second device with a second power connector configured to operate at second specified power parameters (Figure 3), the charging system comprising: a base module fixedly mounted to the rear side of the panel and electrically coupled to the power supply; a first removable module configured to removably and electrically couple to the base module; a second removable module configured to removably and electrically couple to the base module (Figure 3); wherein the base module delivers the supply current from the power supply to either the first removable module or the second removable module depending on which removably module is selectively coupled to the base module; wherein the first removable module includes: a first electronics system configured to convert the supply power parameters of the supply current to a first output current with the First specified power parameters of the first power connector; a first power receptacle complementarily configured with the first power connector to electrically couple with the first power connector and to deliver the first output current to the first power connector (Figure 4, Element 20); wherein the second removable module includes: a second electronics system configured to convert the supply power parameters of the supply current to a second output current with the second specified power parameters of the second power connector; a second power receptacle complementarily configured with the second power connector to electrically couple with the second power connector and to deliver the second output current to the second power connector (Figure 4, Element 30).  

As to Claim 16, Haw discloses the charging system of claim 15, wherein the first power connector is configured differently than the second power connector (Figure 4, Elements 20 and 30).  

As to Claim 17, Haw discloses the charging system of claim 15, wherein the first specified power parameters are different than the second specified power parameters (Figure 4, Elements 20 and 30).  

As to Claim 18, Haw discloses the charging system of claim 15, wherein: the base module defines a coupling receptacle; the first removable module is complementarily configured with the coupling receptacle to insert into the coupling receptacle; the second removable module is complementarily configured with the coupling receptacle to insert into the coupling receptacle; the first removable module and the second removable module interchangeably couple to the base module when selectively inserted into the coupling receptacle (Figure 3).  

As to Claim 19, Haw discloses the charging system of claim 18, wherein: the base module includes a back plate disposed on the coupling receptacle distal the panel; the back plate is in electrical communication with the power supply; and the first removable module and the second removable module electrically couple to the base module by contacting the back plate when inserted into the coupling receptacle (Figure 3).  

As to Claim 20, Haw discloses the charging system of claim 15, wherein: the first removable module is configured to be selectively removed from the base module manually without tools; and the second removable module is configured to selectively couple with the base module manually without tools (Paragraph 52).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859